Exhibit 10.12

SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT TO CREDIT AGREEMENT dated as of November 6, 2012 (this
“Amendment”), by and among METALICO, INC., a Delaware corporation, AMERICAN
CATCON, INC., a Texas corporation, FEDERAL AUTOCAT RECYCLING, L.L.C., a New
Jersey limited liability company, BUFFALO SHREDDING AND RECYCLING, LLC, a New
York limited liability company, GOODMAN SERVICES, INC., a Pennsylvania
corporation, HYPERCAT ADVANCED CATALYST PRODUCTS, LLC (fka Hypercat Coating
Limited Liability Company), a New Jersey limited liability company, MAYCO
INDUSTRIES, INC., an Alabama corporation, METALICO AKRON, INC., an Ohio
corporation, METALICO ALUMINUM RECOVERY, INC., a New York corporation, METALICO
BUFFALO, INC., a New York corporation, METALICO NIAGARA, INC., a New York
corporation, METALICO PITTSBURGH, INC., a Pennsylvania corporation, METALICO
ROCHESTER, INC., a New York corporation, METALICO NEW YORK, INC. (formerly known
as Metalico Syracuse, Inc.), a New York corporation, METALICO TRANSFER, INC., a
New York corporation, METALICO TRANSPORT, INC., a New York corporation, METALICO
YOUNGSTOWN, INC., a Delaware corporation, SANTA ROSA LEAD PRODUCTS, INC., a
California corporation, SKYWAY AUTO PARTS, INC., a New York corporation,
TOTALCAT GROUP, INC., a Delaware corporation, TRANZACT CORPORATION, a Delaware
corporation, and WEST COAST SHOT, INC., a Nevada corporation (each individually,
“Borrower” and collectively, “Borrowers”), the other Loan Parties party to the
Credit Agreement (as hereinafter defined), the Lenders party to the Credit
Agreement, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and RBS BUSINESS
CAPITAL, a division of RBS ASSET FINANCE, INC., a subsidiary of RBS CITIZENS,
N.A., as Documentation Agent.

PRELIMINARY STATEMENTS:

(1) The Borrowers, the other Loan Parties, the Lenders, the Administrative Agent
and the Documentation Agent are parties to that certain Credit Agreement, dated
as of February 26, 2010, as heretofore amended (as amended hereby and as the
same may hereafter be further amended, modified, supplemented, renewed, restated
or replaced, the “Credit Agreement”). Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.

(2) The Borrowers have requested that Administrative Agent and the Lenders amend
certain provisions of the Credit Agreement as set forth herein. Administrative
Agent and the Lenders have agreed, subject to the terms and
conditions-hereinafter set forth, to amend the Credit Agreement as hereinafter
set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
following meanings given to them below, and the Credit Agreement and the other
Loan Documents are hereby amended to include, in addition and not in limitation,
the following:

“Specified Minimum Availability Amount” shall mean: (i) for the period from
November 5, 2012 through the Specified Minimum Availability Date, $30,000,000;
and (ii) from and after the Specified Minimum Availability Date, zero.

“Specified Minimum Availability Date” shall mean the date on which the following
conditions shall have been satisfied: (a) the Administrative Agent and the
Lenders shall have received the compliance certificate required to be delivered
by Borrowers pursuant to Section 5.01(d) for the fiscal quarter ending on or
about June 30, 2013; and (b) Borrowers shall have complied with the financial
covenant set forth in Section 6.13(b) for such fiscal quarter.

(b) Interpretation. Capitalized terms used herein without definition shall have
the respective meanings ascribed to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2. Amendments to Credit Agreement. Upon, and subject to, the occurrence
of the Effective Date (as defined in Section 4 below), the Credit Agreement is
hereby amended as follows:

2.1 As of the date hereof, Section 6.12 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“SECTION 6.12. Capital Expenditures. The Borrowers will not, nor will they
permit any Subsidiary to, incur or make (a) any Capital Expenditures for
unfinanced acquisitions in excess of $3,300,000 in the aggregate for the period
commencing October 1, 2012 through and including March 31, 2013, and (b) any
Capital Expenditures, including Capital Expenditures for unfinanced
acquisitions, in excess of $25,000,000 in the aggregate in any fiscal year.
Notwithstanding the foregoing, Borrowers may incur Capital Expenditures for
fiscal year 2011 of approximately $28,000,000.”

2.2 As of the date hereof, Section 6.13 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“SECTION 6.13. Financial Covenants.

(a) Minimum EBITDA. The Borrowers shall have, at the end of each calendar
quarter set forth below, EBITDA for the period then ended of not less than the
following:

 

Period Ending

   Minimum EBITDA  

Three months ending September 30, 2012

   $ 3,000,000   

Three months ending December 31, 2012

   $ 4,000,000   

Three months ending March 31, 2013

   $ 8,250,000   

(b) Fixed Charge Coverage Ratio. Commencing June 30, 2013 and thereafter, the
Borrowers will not permit the Fixed Charge Coverage Ratio, determined for the
trailing twelve month period ending on the last day of each fiscal quarter, to
be less than 1.10:1.00.

(c) Minimum Availability. The Borrowers shall not have Availability of less than
the Specified Minimum Availability Amount for any period of five (5) consecutive
Business Days.”

SECTION 3. Consent. The Lenders hereby consent to and acknowledge the
dissolution of Metalico Niagara, Inc., a Loan Party, as described in Paragraph 2
of that certain Consent Agreement by and among the parties hereto dated as of
May 21, 2012 pursuant to the terms and conditions therein, provided, however,
the Company shall provide to the Administrative Agent within sixty (60) days of
the Effective Date evidence of such dissolution from the appropriate
Governmental Authority.

SECTION 4. Conditions of Effectiveness of Amendment. Sections 2 and 3 of this
Amendment and the amendments to the Credit Agreement set forth therein shall
become effective on the date (the “Effective Date”) when each of the conditions
set forth in this Section 4 shall have been satisfied:

(a) Execution of Counterparts. The Administrative Agent shall have received
original counterparts of this Amendment executed by the Borrowers, the other
Loan Parties, and the Required Lenders.

(b) Payment of Expenses. The Borrowers shall have paid all costs and expenses
(including the reasonable fees and expenses of counsel to the Administrative
Agent) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and such other documents required to
effect this Amendment, or otherwise required to be paid under the Loan Documents
and remaining outstanding on or prior to the date of this Amendment, in each
case for which the invoice for such fees and expenses shall have been presented
to the Borrower Representative.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrower Representative, signed on behalf of each Loan Party
by an authorized representative, dated the date of this



--------------------------------------------------------------------------------

Amendment (the statements made in which certificate shall be true on and as of
the Effective Date), certifying as to (i) the truth and accuracy of the
representations and warranties contained in this Amendment and the Loan
Documents as though made on and as of the Effective Date, and (ii) the absence
of any event occurring and continuing, or resulting from the execution and
delivery of this Amendment, that constitutes a Default.

(d) Availability. Availability after giving effect to this Amendment shall be
not less than $30,000,000.

(e) Fees. The Borrowers shall have paid to the Administrative Agent, for the
ratable benefit of the Lenders that consent to this Amendment, an up-front fee
equal to 12.5 basis points of the Revolving Commitments and Term Loan
Commitments based on the Schedule of Commitments attached to this Amendment.

(f) Other Documents. Any and all other documents, instruments, writings,
resolutions, opinions, agreements and information as Administrative Agent may
require, all of which must be in substance and form acceptable to the
Administrative Agent in its sole discretion.

SECTION 5. Representations and Warranties. Each Loan Party represents and
warrants as follows:

(a) Except as previously disclosed in writing to the Administrative Agent:
(i) the representations and warranties made by such Loan Party herein, in the
Credit Agreement and in each other Loan Document and certificate or other
writing delivered to the Administrative Agent on or prior to the Effective Date
shall be correct and accurate on and as of the Effective Date as though made on
and as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date in which case such
representations and warranties shall be true and correct on and as of such
date); and (ii) no Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

(b) Each of the Loan Parties (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to execute, deliver and perform this Amendment,
and to perform the Credit Agreement, as amended hereby and each other Loan
Document, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction where the failure to be so qualified and in good standing
could reasonably be expected to have a Material Adverse Effect.

(c) The execution, delivery and performance by each Loan Party of this
Amendment, and the performance by each such Loan Party of the Credit Agreement,
as amended hereby and each other Loan Document, (i) have been duly authorized by
all necessary action, (ii) do not and will not contravene such Loan Party’s
charter or by-laws, any applicable law or any contractual restriction binding on
or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any lien or other encumbrance (other than
pursuant to any Loan Documents) upon or with respect to any of its properties,
and (iv) do not and will not result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties.

(d) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or agency or other regulatory body is required
in connection with the due execution, delivery and performance by such Loan
Party of this Amendment, or for the performance of the Credit Agreement, as
amended hereby.

(e) This Amendment, the Credit Agreement, as amended hereby, and each other Loan
Document to which such Loan Party is a party is a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by equitable
principles or by or subject to any bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally.



--------------------------------------------------------------------------------

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, in each case, as amended by this Amendment.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier,
facsimile or other electronic transmission (i.e. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 8. Headings. Section headings are for convenience of reference only, and
are not part of, and are not to be taken into consideration in interpreting,
this Amendment.

SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 10. Release. Each Loan Party hereby absolutely and unconditionally
releases and forever discharges the Administrative Agent, the Lenders, and any
and all participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all known claims, demands or causes of action
of any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which any Loan
Party has had, now has or has made claim to have against any such person for or
by reason of any act, omission, matter, cause or thing whatsoever arising from
the beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS: METALICO, INC. AMERICAN CATCON, INC. BUFFALO SHREDDING AND RECOVERY,
LLC FEDERAL AUTOCAT RECYCLING, L.L.C. GOODMAN SERVICES, INC.

HYPERCAT ADVANCED CATALYST PRODUCTS, LLC

(fka Hypercat Coating Limited Liability Company)

MAYCO INDUSTRIES, INC. METALICO AKRON, INC. METALICO ALUMINUM RECOVERY, INC.



--------------------------------------------------------------------------------

METALICO BUFFALO, INC. METALICO NEW YORK, INC. (fka Metalico Syracuse, Inc.)
METALICO NIAGARA, INC. METALICO PITTSBURGH, INC. METALICO ROCHESTER, INC.
METALICO TRANSFER, INC. METALICO TRANSPORT, INC. METALICO YOUNGSTOWN, INC. SANTA
ROSA LEAD PRODUCTS, INC. SKYWAY AUTO PARTS, INC. TOTALCAT GROUP, INC. TRANZACT
CORPORATION WEST COAST SHOT, INC. By  

ERIC W. FINLAYSON

  Eric W. Finlayson   Authorized Representative
OTHER LOAN PARTIES (LOAN GUARANTORS): ABBY BURTON, LLC ADRIANA ELEVEN, LLC
ALLISON MAIN, LLC CATHERINE LAKE, LLC ELIZABETH HAZEL LLC ELLEN BARLOW, LLC
GENERAL SMELTING & REFINING, INC. MEGAN DIVISION, LLC MELINDA HAZEL LLC METALICO
AKRON REALTY, INC. METALICO ALABAMA REALTY, INC. METALICO-COLLEGE GROVE, INC.
METALICO COLLIERS REALTY, INC. METALICO GULFPORT REALTY, INC. METALICO NEVILLE
REALTY, INC. METALICO SYRACUSE REALTY, INC. METALICO TRANSFER REALTY, INC.
OLIVIA DEFOREST, LLC RIVER HILLS BY THE RIVER, INC. METALICO-GRANITE CITY, INC.
By  

ERIC W. FINLAYSON

  Eric W. Finlayson   Authorized Representative



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Issuing Bank, Swingline Lender and a Lender By  

/s/ JENNIFER S. HEARD

Name:   Jennifer S. Heard Title:   Authorized Officer RBS BUSINESS CAPITAL, a
division of RBS Asset Finance, Inc., a subsidiary of RBS Citizens, N.A., as
Documentation Agent and a Lender By  

/s/ DAVID SLATTERY

Name:   David Slattery Title:   Assistant Vice President CAPITAL ONE LEVERAGE
FINANCE CORP. By  

/s/ MICHAEL BURNS

Name:   Michael Burns Title:   Senior Vice President



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Revolving
Commitment      Initial Term Loan
Commitment as of
11/06/12      Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,769,230.77       $ 410,256.44       $ 51,179,487.21   

RBS Business Capital, a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A.

   $ 33,846,153.85       $ 273,504.30       $ 34,119,658.14   

Capital One Leverage Finance Corp.

   $ 25,384,615.38       $ 205,128.22       $ 25,589,743.61   

Total

   $ 110,000,000       $ 888,888.96       $ 110,888,888.96   